DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-3, 11, 12 and 14 are pending. Claims 12 and 14 are withdrawn. Claims 1-3 and 11 are presented for examination..

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments have necessitated the new 112(a) and 112(b) rejections presented below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

1.	Claims 1-3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites adding a photoinitiator to the acrylic copolymer to form a UV-curable acrylic copolymer. However, this newly added limitation is not supported by the original disclosure. Rather, the disclosure recites adding a photoinitiator to a previously formed UV-curable acrylic copolymer that was prepared from the acrylic copolymer. The disclosure never recites adding a photoinitiator to the acrylic copolymer. Therefore, claim 1 fails to comply with the written description requirement. Claims 2-3 and 11 depend from claim 1 and fail to comply with the written description requirement for the same reasons. The Examiner notes that prior art has not been applied for the claims as presented given that the order of steps is not consistent with the conventional order of steps in the prior art. However, if applicant actually intended to claim adding a photoinitiator to the polymer formed from the reaction of the acrylic copolymer with the third monomer then the previously applied prior art in the Final Rejection mailed 8/9/2021 would be applicable.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites removing the solvent from the acrylic copolymer. A copolymer itself does not include solvent; therefore, it is unclear what is meant by removing solvent from the copolymer. Additionally, claim 1 recites removing the solvent to a content less than 1 wt%. However, as noted it is unclear what the solvent is removed from and it is unclear as to what the remaining solvent content is in relation to. For example, is it less than 1 wt% of the copolymer or less than 1 wt% solids content of a mixture including the copolymer? Thus, claim 1 is indefinite. Claims 2, 3 and 11 depend from claim 1 and are indefinite for the same reasons. The Examiner notes that applicant appears to refer to both the acrylic copolymer and the polymer formed by reacting the acrylic copolymer with a third monomer with the term “acrylic copolymer”. This is improper and indefinite as it is impossible to ascertain to exactly what polymer is being referred to throughout the steps of the claims.
Claim 2 recites the limitation "the monomer mixture of the UV curable acrylic copolymer".  There is insufficient antecedent basis for this limitation in the claim. There is no antecedent basis for a monomer mixture of the UV curable acrylic copolymer. There is only antecedent basis for the monomer mixture used to form the acrylic copolymer. It is unclear if applicant intended to refer to this monomer mixture or another unknown, not earlier recited monomer mixture for the UV curable acrylic copolymer. Therefore, claim 2 is indefinite.
Conclusion
	Claims 1-3, 11, 12 and 14 are pending. 
Claims 12 and 14 are withdrawn. 
Claims 1-3 and 11 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
February 7, 2022            Primary Examiner, Art Unit 1759